      Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


LINDA CLARK
                             Plaintiff,
      v.

J.C. PENNEY CORPORATION, INC.
Serve at: R/A The Corporation Company, Inc.       Case No. ____________________
          112 SW 7th Street, Suite 3C
          Topeka, KS 66603
and

FLINT HILLS MALL, L.L.C.
Serve at: R/A The Corporation Company, Inc.
          112 SW 7th Street, Suite 3C
          Topeka, KS 66603

and

JOHN DOE,
Serve at: Currently Unknown.
                         Defendants.


                                      COMPLAINT

       COMES NOW plaintiff Linda Clark by and through her undersigned counsel,

and for her claims against J.C. Penney Corporation, Inc. (“JC Penney”), Flint Hills Mall,

L.L.C. (“Flint Hills Mall”), and John Doe, alleges as follows:

                        PARTIES, VENUE, AND JURIDICTION

       1.     Plaintiff Linda Clark (hereinafter “plaintiff”) is, and at all times relevant

herein was, a Lyon County, Kansas resident over the age of eighteen (18) years.

       2.     Defendant J.C. Penney Corporation, Inc., is a Texas corporation,

authorized to conduct business in the State of Kansas, and may be served through its
     Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 2 of 16




Registered Agent, The Corporation Company, Inc., 112 SW 7th Street, Suite 3C, Topeka,

Kansas.

      3.     Defendant Flint Hills Mall, L.L.C. (“Flint Hills Mall”), is a Kansas Limited

Liability Company, authorized to conduct business in the State of Kansas, and may be

served through its Registered Agent, The Corporation Company, Inc., 112 SW 7th Street,

Suite 3C, Topeka, KS 66603.

      4.     Defendant John Doe property management/maintenance company

(“defendant John Doe”), the current identity of which is unknown, provided property

management/maintenance to the J.C. Penney Store at all relevant times located at 1678

Industrial Road, Emporia, Kansas.

      5.     Upon information and belief and at all relevant times, defendant Flint

Hills Mall owned, operated, and managed the property where the J.C. Penney store is

located at 1678 Industrial Road, Emporia, Kansas.

      6.     Upon information and belief, defendant JC Penney leased the J.C. Penney

Store from defendant Flint Hills Mall and operates and manages the J.C. Penney store

located at 1678 Industrial Road, Emporia, Kansas.

      7.     Upon information and belief, defendants J.C. Penney and/or Flint Hills

Mall hired John Doe property management company to provide property management

services at the J.C. Penney store is located at 1678 Industrial Road, Emporia, Kansas.

      8.     Jurisdiction is proper in this Court pursuant to 28 U.S. Code Section 1332

in that plaintiff was injured in Kansas and there is diversity of citizenship between

plaintiff and defendant J.C. Penny and the amount in dispute exceeds $75,000.00.


                                            2
      Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 3 of 16




       9.      Venue is proper in this Court pursuant to 28 U.S. Code Section 1391 (b)(2)

in that a substantial part of the events or omissions giving rise to the claims occurred in

Lyon County, Kansas, located within the United States District Court for the District of

Kanas, Kansas City Division, as plaintiff was first injured by the wrongful and negligent

acts of defendants in Emporia, Lyon County, Kansas.

                     ALLEGATIONS COMMON TO ALL COUNTS

       10.     On July 26, 2017, in the early afternoon, plaintiff and her daughter,

Annette Barr went shopping at the J.C. Penny’s store located 1678 Industrial Road,

Emporia, Kansas (the “J.C. Penney store”).

       11.     While walking through the J.C. Penny store, plaintiff stepped upon a

portion of the floor that had a sticky adhesive material that was used to fasten a vinyl

trim piece that bridged the carpeted area of the floor from the tiled area of the floor.

Attached as Exhibit No. 1 is a photograph of the dangerous and defective area that

caused plaintiff to fall.

       12.     The vinyl trim piece was broken and elevated higher than intended with

exposed adhesive on the bottom side of the trim piece which caused a fall hazard. The

elevated and broken trim piece left an area of the trim piece and the tile flooring

exposed with dangerous adhesive that was supposed to glue down the trim piece.

Instead, the adhesive was exposed and able to stick to the shoes of anyone that stepped

upon the adhesive material.




                                             3
      Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 4 of 16




       13.      While walking in a proper, foreseeable, and usual manner, plaintiff

unexpectedly stepped upon the exposed adhesive material that caused her to plant her

shoe onto the sticky vinyl flooring and trim piece (hereafter “defective flooring”)

resulting in plaintiff violently falling forward onto her knees and wrists and falling on

her right side.


       14.      As a direct and proximate result of the fall and the wrongful and negligent

acts and/or omissions of defendants, plaintiff suffered severe, permanent and

progressive injuries that caused the following damages:

             a. Plaintiff suffers and continues to endure severe, permanent and

       progressive injuries to her right knee, neck, spine, right and left arms, right and

       left wrists, right and left hands, right and left shoulders, and right lower

       extremity.

             b. Plaintiff has endured extensive medical care, treatment, and will require

       surgery to her right knee and hospitalization;

             c. Plaintiff has endured extensive medical care, treatment and surgery on

       her neck and back, hospitalization and physical therapy;

             d. Plaintiff has suffered and continues to endure severe and debilitating

       pain, weakness, and immobility in her right knee, back, neck, both wrists, both

       shoulders, both hands and both arms, requiring the use of prescription pain

       medications;




                                              4
      Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 5 of 16




             e. Plaintiff was caused, and will in the future be caused, to incur and become

       liable for medical expenses together with mileage and travel expenses associated

       with that medical care and treatment;

             f. Plaintiff was caused to suffer past and future out of pocket expenses;

             g. Plaintiff was caused, and in the future will be caused, to suffer pain,

       suffering, permanent disability, disfigurement, and mental anguish; and

             h. Other damages, the nature and extent of which are not presently known.

       15.      Defendants each caused, or contributed to cause, the injuries sustained by

plaintiff, and as such, the independent acts and/or omissions of defendants resulted in

indivisible injuries to plaintiff. As a result, defendants are jointly and severally liable

for the injures to plaintiff.

       16.      Defendants, by and through their agents, and employees, knew, or by

using ordinary care should have known, of the unsafe condition on their premises

and/or created the unsafe condition on their premises.

                                     COUNT I
                           (ALL DEFENDANTS-NEGLIGENCE)

       17.      Plaintiff incorporates paragraphs 1-16 of her Complaint as though fully set

out herein.

       18.      Plaintiff was a customer of defendants JC Penney and Flint Hills Mall and

John Doe because its store is open to members of the public, of which plaintiff is one,

and defendants, owed a duty of care to plaintiff as a customer.




                                              5
        Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 6 of 16




        19.      Defendants JC Penney, Flint Hills Mall and John Doe owed plaintiff, and

other members of the public who shop at defendant JC Penney, a duty of care as a

customer to properly test, inspect, maintain, repair, and clean the defective flooring.

        20.      Defendants assumed a duty of care to ensure the defective flooring was

clear, safe, and non-defective for plaintiff and other members of the public on July 26,

2017.

        21.      Defendants failed to use ordinary care in its ownership, management,

inspection, maintenance, cleaning, repair, care and control of its walkways, including

the defective flooring, in at least the following respects:

              a. Negligently failing to post or place warning, pylons, tape, barricades, or

        other warnings or protective devices to draw attention to the defective flooring;

        and/or

              b. Negligently failing to properly or adequately inspect, manage, monitor,

        control, repair, and maintain the defective flooring; and/or

              c. Negligently failing to remove and repair the defective flooring thereby

        endangering the public; and/or

              d. Negligently failing to ensure proper training of its staff with regards to

        cleaning, inspecting, repairing, and maintaining the defective flooring; and/or

              e. By negligently failing to have proper safeguards in place to repair the

        defective flooring thereby endangering plaintiff and the public; and/or




                                              6
Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 7 of 16




   f. By carelessly and negligently failing to properly clean, inspect, repair, and

maintain the defective flooring in a manner that violated defendants’ policies

and procedures; and/or

   g. By    negligently   failing   to       have   its   employees,   agents   and/or

representatives coordinate their efforts to identify, repair, remedy, barricade

against, or warn of the defective condition on the floor; and/or

   h. By negligently failing to use proper equipment, cleaning materials, and

safety materials to properly insure that the defective flooring was safe for the

general public; and/or

   i. By negligently failing to create adequate and appropriate policies and

procedures to address the defective conditions relating to the floor where

plaintiff fell; and/or

   j.   By negligently failing to adequately and properly hire, train, and

supervise sufficiently skilled employees to appropriately respond to the

defective conditions posed by the floor where plaintiff fell; and/or

   k. By negligently failing to follow industry standards for cleaning,

inspecting, repairing, maintaining, and preventing a defective floor in a

commercial business; and/or

   l. By negligently failing to follow any applicable local and/or state rules,

regulations, and/or ordinances for cleaning, inspecting, repairing, maintaining,

and preventing a defective floor in a commercial business.




                                         7
     Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 8 of 16




      22.     Defendants created the defective condition of the floor where plaintiff fell,

and it was not a natural condition of the floor. Defendants knew or should have known

of the defective condition in advance of plaintiff’s injuries and failed to remedy,

barricade against, or warn of the defective condition.

      23.     Defendants had actual and constructive notice of the defective condition.

      24.     As a direct and proximate result of defendants’ negligence, plaintiff

planted her foot and/or tripped on the defective flooring resulting in personal injuries.

      25.     As a direct and proximate result of defendants’ failures to exercise

ordinary and reasonable care in the ownership, control, cleaning, inspecting, repair and

maintenance of the defective flooring, plaintiff was caused to suffer, and will continue

to incur and suffer, injuries and damages as outlined in ¶14(a)-(h), which is

incorporated by reference as though set forth fully herein.

      WHEREFORE, plaintiff Linda Clark prays for judgment against defendants J.C.

Penney Corporation, Inc., Flint Hills Mall, L.L.C., and John Doe, for actual damages in a

sum in excess of $75,000.00 to compensate her for her substantial past and future

damages, for her costs herein incurred, and for such other and further relief as this

Court deems just and proper.

                  COUNT II – PREMISES LIABILITY
 (NEGLIGENCE OF DEFENDANT J.C. PENNEY CORPORATION, INC. AND ITS
                  AGENT DEFENDANT JOHN DOE)

      26.     Plaintiff incorporates paragraphs 1-25 of her Complaint as though fully set

out herein.




                                            8
      Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 9 of 16




       27.      Plaintiff was an invitee/customer of defendant J.C. Penney Corporation,

Inc., as it is open to members of the public, of which plaintiff is one, and defendant J.C.

Penney owed a duty of care to plaintiff as an invitee/customer.

       28.      Defendant JC Penney and its agents, including defendant John Doe if it

was hired by defendant JC Penney to maintain the premises, owed plaintiff, and other

members of the public who shop at defendant JC Penney, a duty of care as a customer

to properly test, inspect, repair, maintain, and clean the defective flooring.

       29.      Defendant JC Penney and its agents, including defendant John Doe,

assumed a duty of care to ensure the floor was clear, safe, and non-defective for plaintiff

and other members of the public on July 26, 2017.

       30.      Defendant JC Penney and its agents, including defendant John Doe, failed

to use ordinary care in its ownership, management, inspection, repair, maintenance,

cleaning, care and control of its floors, including the defective flooring, in at least the

following respects:

             a. Negligently failing to post or place warning, pylons, tape, barricades, or

       other warnings or protective devices to draw attention to the defective flooring;

       and/or

             b. Negligently failing to properly or adequately inspect, manage, monitor,

       control, repair, and maintain the defective flooring; and/or

             c. Negligently failing to remove and repair the defective flooring thereby

       endangering the public; and/or




                                             9
Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 10 of 16




    d. Negligently failing to ensure proper training of its staff with regards to

 cleaning, inspecting, repairing, and maintaining the defective flooring; and/or

    e. By negligently failing to have proper safeguards in place to repair the

 defective flooring thereby endangering plaintiff and the public; and/or

    f. By carelessly and negligently failing to properly clean, inspect, repair, and

 maintain the defective flooring in a manner that violated defendants’ policies

 and procedures; and/or

    g. By    negligently   failing   to    have   its   employees,   agents   and/or

 representatives coordinate their efforts to identify, repair, remedy, barricade

 against, or warn of the defective condition on the floor; and/or

    h. By negligently failing to use proper equipment, cleaning materials, and

 safety materials to properly insure that the defective flooring was safe for the

 general public; and/or

    i. By negligently failing to create adequate and appropriate policies and

 procedures to address the defective conditions relating to the floor where

 plaintiff fell; and/or

    j.   By negligently failing to adequately and properly hire, train, and

 supervise sufficiently skilled employees to appropriately respond to the

 defective conditions posed by the floor where plaintiff fell; and/or

    k. By negligently failing to follow industry standards for cleaning,

 inspecting, repairing, maintaining, and preventing a defective floor in a

 commercial business; and/or


                                      10
     Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 11 of 16




             l. By negligently failing to follow any applicable local and/or state rules,

      regulations, and/or ordinances for cleaning, inspecting, repairing, maintaining,

      and preventing a defective floor in a commercial business.

      31.       Defendant JC Penney and its agents, including defendant John Doe,

created the defective condition of the defective flooring, and it was not a natural

condition of the flooring. Defendant JC Penney and its agents, including defendant

John Doe, knew or should have known of the defective condition in advance of

plaintiff’s injuries and failed to remedy, barricade against, or warn of the defective

condition.

      32.       Defendant JC Penney and its agents, including defendant John Doe, had

actual and constructive notice of the defective condition.

      33.       As a direct and proximate result of defendant J.C. Penney and its agents’

negligence, including defendant John Doe’s negligence, plaintiff planted her foot

and/or tripped on the defective flooring resulting in personal injuries.

      WHEREFORE, plaintiff Linda Clark prays for judgment against defendant J.C.

Penney Corporation, Inc. for its negligence and the negligence of its agents, including

defendant John Doe, for actual damages in a sum in excess of $75,000.00 to compensate

her for her substantial past and future damages, for her costs herein incurred, and for

such other and further relief as this Court deems just and proper.

                  COUNT III – PREMISES LIABILITY
  (NEGLIGENCE OF DEFENDANT FLINT HILLS MALL L.L.C. AND ITS AGENT
                      DEFENDANT JOHN DOE)

   34. Plaintiff incorporates paragraphs 1-33 of her Complaint as though fully set out


                                            11
     Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 12 of 16




herein.

       35.      Plaintiff was an invitee/customer of defendant Flint Hills Mall, as it is

open to members of the public, of which plaintiff is one, and defendant Flint Hills Mall

owed a duty of care to plaintiff as an invitee/customer.

       36.      Defendant Flint Hill Mall and its agents, including defendant John Doe if

it was hired by defendant Flint Hill Mall to maintain the premises, owed plaintiff, and

other members of the public who shop at defendant Flint Hill Mall, a duty of care as a

customer to properly test, inspect, repair, maintain, and clean the defective flooring.

       37.      Defendant Flint Hill Mall and its agents, including defendant John Doe,

assumed a duty of care to ensure the floor was clear, safe, and non-defective for plaintiff

and other members of the public on July 26, 2017.

       38.      Defendant Flint Hill Mall and its agents, including defendant John Doe,

failed to use ordinary care in its ownership, management, inspection, repair,

maintenance, cleaning, care and control of its floors, including the defective flooring, in

at least the following respects:

             a. Negligently failing to post or place warning, pylons, tape, barricades, or

       other warnings or protective devices to draw attention to the defective flooring;

       and/or

             b. Negligently failing to properly or adequately inspect, manage, monitor,

       control, repair, and maintain the defective flooring; and/or

             c. Negligently failing to remove and repair the defective flooring thereby

       endangering the public; and/or


                                             12
Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 13 of 16




    d. Negligently failing to ensure proper training of its staff with regards to

 cleaning, inspecting, repairing, and maintaining the defective flooring; and/or

    e. By negligently failing to have proper safeguards in place to repair the

 defective flooring thereby endangering plaintiff and the public; and/or

    f. By carelessly and negligently failing to properly clean, inspect, repair, and

 maintain the defective flooring in a manner that violated defendants’ policies

 and procedures; and/or

    g. By    negligently   failing   to    have   its   employees,   agents   and/or

 representatives coordinate their efforts to identify, repair, remedy, barricade

 against, or warn of the defective condition on the floor; and/or

    h. By negligently failing to use proper equipment, cleaning materials, and

 safety materials to properly insure that the defective flooring was safe for the

 general public; and/or

    i. By negligently failing to create adequate and appropriate policies and

 procedures to address the defective conditions relating to the floor where

 plaintiff fell; and/or

    j.   By negligently failing to adequately and properly hire, train, and

 supervise sufficiently skilled employees to appropriately respond to the

 defective conditions posed by the floor where plaintiff fell; and/or

    k. By negligently failing to follow industry standards for cleaning,

 inspecting, repairing, maintaining, and preventing a defective floor in a

 commercial business; and/or


                                      13
     Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 14 of 16




             l. By negligently failing to follow any applicable local and/or state rules,

      regulations, and/or ordinances for cleaning, inspecting, repairing, maintaining,

      and preventing a defective floor in a commercial business.

      39.       Defendant Flint Hill Mall and its agents, including defendant John Doe,

created the defective condition of the defective flooring, and it was not a natural

condition of the flooring. Defendant Flint Hill Mall and its agents, including defendant

John Doe, knew or should have known of the defective condition in advance of

plaintiff’s injuries and failed to remedy, barricade against, or warn of the defective

condition.

      40.       Defendant Flint Hill Mall and its agents, including defendant John Doe,

had actual and constructive notice of the defective condition.

      41.       As a direct and proximate result of defendant Flint Hill Mall and its

agents’ negligence, including defendant John Doe’s negligence, plaintiff planted her

foot and/or tripped on the defective flooring resulting in personal injuries.

      WHEREFORE, plaintiff Linda Clark prays for judgment against defendant Flint

Hill Mall, L.L.C. for its negligence and the negligence of its agents, including defendant

John Doe, for actual damages in a sum in excess of $75,000.00 to compensate her for her

substantial past and future damages, for her costs herein incurred, and for such other

and further relief as this Court deems just and proper.


                    COUNT IV – RES IPSA LOQUITOR
       (NEGLIGENCE OF DEFENDANT JC PENNEY CORPORATION, INC.)




                                            14
     Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 15 of 16




      42.     Plaintiff incorporates paragraphs 1-41 of her Complaint as though fully set

out herein.

      43.     Defendants JC Penney had care and control over the J.C. Penney store,

including the defective flooring within the business where plaintiff was injured, located

at 1678 Industrial Road, Emporia, Kansas.

      44.     Defects on the subject flooring, caused grievous injury, and is the type of

occurrence that does not ordinarily happen where those charged with care and control

exercise due care.

      45.     From the facts of the occurrence, and the reasonable inferences therefrom,

such occurrence was directly caused by defendant JC Penney’s negligence.

      46.     But for the direct negligence of defendant JC Penney, plaintiff would not

have suffered injuries and incurred damages as described in ¶14(a)-(h), which is

incorporated by reference as though set forth fully herein.

      WHEREFORE, plaintiff Linda Clark prays for judgment against defendant J.C.

Penney Corporation, Inc., for actual damages in a sum in excess of $75,000.00 to

compensate her for her substantial past and future damages, for her costs herein

incurred, and for such other and further relief as this Court deems just and proper.

                            DEMAND FOR A JURY TRIAL

      Plaintiff Linda Clark is entitled to and hereby requests a trial by jury on all

Counts of her Complaint.


                                  Respectfully submitted,



                                            15
Case 2:19-cv-02423-KHV-KGG Document 2 Filed 07/23/19 Page 16 of 16




                        KREAMER KINCAID TAYLOR LIPSMAN ARNEY
                        WAIT & BOTTARO, L.C.

                        /s/ Patrick F. Bottaro
                        Patrick F. Bottaro,    KS #23071
                        David S. Lockett ,     KS #22231
                                      th
                        7450 W. 130 St, Suite 140
                        Overland Park, KS 66213
                        913-782-2350/Fax 913-782-2012
                        pbottaro@hrkklaw.com
                        dlockett@hrkklaw.com
                        ATTORNEYS FOR PLAINTIFF




                                 16
